Following denial of his motions to dismiss and to suppress, Orlando Montes (defendant) petitioned a single justice of this court under G. L. c. 211, § 3 (1994 ed.), and requested dismissal of the complaint against him, “as a necessary prophylactic remedy in the interest of justice.” The singlé justice denied relief, and the defendant sought review under SJ.C. Rule 2:21, 421 Mass. 1303 (1995).
The defendant has not demonstrated sufficiently that review on appeal, if any, following essential fact finding and a judgment will not adequately protect his interests. We exercise our supervisory power “only in exceptional circumstances and where necessary to protect substantive rights in the absence of an alternative, effective remedy.” Soja v. T.P. Sampson Co., 373 Mass. 630, 631 (1977), and cases cited.

Judgment affirmed.